DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31, 36, 42-48, 50-52 and 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2004/0246109 A1) hereinafter “Suzuki” in view of Behles et al. (US 2015/0373441 A1) hereinafter “Behles.”
As to claim 28, Suzuki discloses a display apparatus (¶0002), comprising: 
a display device comprising a display panel configured to display an image (¶0116-0117, Figs. 1 and 10. Display panel 101.); 
a vibration plate at a rear surface of the display device (¶0098 and ¶0161, Figs. 1 and 29. Exciting member 3A/32E.); 
a vibration device at the vibration plate, the vibration device being configured to vibrate the display device (¶0098 and ¶0161, Figs. 1 and 29. Piezoelectric element 33/vibration generating means 4.); 
a communication part comprising at least one hole in a periphery of the vibration device (¶0161, Fig. 29. Holes 32 I, j).
Suzuki does not expressly disclose a printed circuit board connected to the display device and the vibration device. 
Suzuki in view of Behles discloses a printed circuit board connected to the display device and the vibration device (Behles, ¶0057. PCB. Obvious that he display and speaker/vibration device would be connected to the PCB in order to provide the image/sound signals.).
Suzuki and Behles are analogous art because they are from the same field of endeavor with respect to sound producing displays.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a PCB, as taught by Behles. The motivation would have been to improve functionality and decrease cost.
As to claim 29, Suzuki in view of Behles discloses wherein the communication part comprises: a first hole in a first periphery of the vibration device (Suzuki, ¶0161, Fig. 29. Holes 32 I, j); and 
a second hole in a second periphery of the vibration device (Suzuki, ¶0161, Fig. 29. Holes 32 I, j).
As to claim 30, Suzuki in view of Behles discloses wherein the communication part comprises: a first hole in a first periphery of the vibration device (Suzuki, ¶0168. Fig. 35. Multiple holes at 32V and 32U.); 
a second hole in a second periphery of the vibration device (Suzuki, ¶0168. Fig. 35. Multiple holes at 32V and 32U.); 
a third hole in a third periphery of the vibration device (Suzuki, ¶0168. Fig. 35. Multiple holes at 32V and 32U.); and 
a fourth hole in a fourth periphery of the vibration device (Suzuki, ¶0168. Fig. 35. Multiple holes at 32V and 32U.).
The motivation would have been to lower the resonance frequency of the exciting member.
As to claim 31, Suzuki in view of Behles discloses wherein the at least one hole is at the vibration plate (Suzuki, ¶0161, Fig. 29. Holes 32 I, j)
As to claim 36, Suzuki in view of Behles discloses a flexible circuit cable between the vibration device and the printed circuit board (Behles, ¶0057. Using a cable to connect a PCB is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.), 
wherein the printed circuit board comprises: 
a user connector configured to receive a sound signal (Behles, ¶0055 and ¶0058. Micro-USB port, USB socket, etc.), and 
a sound output connector connected to the flexible circuit cable (Behles, ¶0057. Obvious that the speaker would be connected to the PCB.).
	The motivation would have been to connect the electronics for use.
As to claim 42, Suzuki in view of Behles discloses a first space between the vibration plate and the rear surface of the display device (Suzuki, Fig. 1, 29 and 44. Gap between piezo element and rear of device.); 
a rear cover at a rear surface of the vibration plate (Suzuki, ¶0178, Fig. 44. Armored portion 111.); and 
a second space between the rear cover and the vibration plate (Suzuki, Figs. 1, 29 and 44. Space between armored portion and exciting member.).
As to claim 43, Suzuki in view of Behles discloses a connection member between the vibration plate and the rear surface of the display device, wherein the at least one hole is between the connection member and the vibration device (Suzuki, ¶0142, Fig. 9. Vibration substrate 31 between exciting member and display device.).
As to claim 44, Suzuki in view of Behles discloses wherein: the vibration plate is at the rear surface of the display panel (Suzuki, Fig. 44. Exciting member at rear of display.); and 
the connection member is configured to provide the first space between the rear surface of the display panel and the vibration plate (Suzuki, ¶0142, Fig. 9. Vibration substrate 31 between exciting member and display device.).
As to claim 45, Suzuki in view of Behles discloses wherein: the rear cover comprises a side wall structure near a side surface of the display device (Behles, Fig. 1. Cover 101 has sidewall structure.); and 
a border gap is between the sidewall structure and the side surface of the display device (Behles, Fig. 8. Gasket 1305 fills gaps between sidewall of cover 101 and side of display 12.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sidewall, as taught by Behles. The motivation would have been to protect the system inside.
As to claim 46, Suzuki in view of Behles discloses wherein the vibration device is at a rear surface of the vibration plate (Suzuki, Fig. 44. Rear surface of vibration plate is not defined in the claims. Further obvious to try due to limited possibilities – either mount the vibration device to a front side or a rear side of the vibration plate.).
As to claim 47, Suzuki discloses a display apparatus, comprising: 
a display device comprising a display panel configured to display an image (¶0116-0117, Figs. 1 and 10. Display panel 101.), the display device comprising: 
a first rear region (Figs. 1 and 2. Display module can be broken up into any number of regions.); and 
a second rear region (Figs. 1 and 2. Display module can be broken up into any number of regions.); 
a vibration plate at a rear surface of the display device (¶0098 and ¶0161, Figs. 1 and 29. Exciting member 3A/32E.); 
a vibration device at the vibration plate, the vibration device being configured to vibrate the display device (¶0098 and ¶0161, Figs. 1 and 29. Piezoelectric element 33/vibration generating means 4.); and 
a communication part at a periphery of the vibration device (¶0161, Fig. 29. Holes 32 I, j), 
wherein the vibration device comprises: 
a first vibration device at the first rear region of the display device (¶0105 and ¶0111, Figs. 1 and 2.), and 
a second vibration device at the second rear region of the display device (¶0105 and ¶0111, Figs. 1 and 2.), and 
wherein the communication part comprises at least one hole between the first vibration device and the second vibration device (¶0161, Fig. 29).
Suzuki does not expressly disclose a printed circuit board connected to the display device and the vibration device.
Suzuki in view of Behles discloses a printed circuit board connected to the display device and the vibration device (Behles, ¶0057. PCB. Obvious that he display and speaker/vibration device would be connected to the PCB in order to provide the image/sound signals.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a PCB, as taught by Behles. The motivation would have been to improve functionality and decrease cost.
As to claim 48, Suzuki in view of Behles discloses wherein each of the first vibration device and the second vibration device comprises a piezoelectric material layer (Suzuki, Figs. 1, 2 and 29. Piezoelectric element 33/vibration generating means 4.).
As to claim 50, Suzuki in view of Behles discloses a pad disposed adjacent to the first vibration device and the second vibration device, wherein a height of the pad is greater than a height of each of the first vibration device and the second vibration device, with respect to a front surface of the vibration plate (Suzuki, ¶0122, Figs. 4 and 23. Fixing portions 11a and 11b. Height is a simple design choice based on spacing.).
As to claim 51, Suzuki in view of Behles discloses wherein the communication part further comprises at least one peripheral hole surrounding the vibration device (Suzuki, ¶0161, Fig. 29. Holes 32 I, j).
As to claim 52, Suzuki in view of Behles discloses a flexible circuit cable between the vibration device and the printed circuit board (Behles, ¶0057. Using a cable to connect a PCB is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.), wherein the printed circuit board comprises: 
a user connector configured to receive a sound signal (Behles, ¶0055 and ¶0058. Micro-USB port, USB socket, etc.), and 
a sound output connector connected to the flexible circuit cable (Behles, ¶0057. Obvious that the speaker would be connected to the PCB.).
	The motivation would have been to connect the electronics for use.
As to claim 58, Suzuki in view of Behles discloses a first space between the vibration plate and the rear surface of the display device (Suzuki, Fig. 1, 29 and 44. Gap between piezo element and rear of device.); 
a rear cover at a rear surface of the vibration plate (Suzuki, ¶0178, Fig. 44. Armored portion 111.); and 
a second space between the rear cover and the vibration plate (Suzuki, Figs. 1, 29 and 44. Space between armored portion and exciting member.).
As to claim 59, Suzuki in view of Behles discloses a connection member between the vibration plate and the rear surface of the display device, wherein the at least one hole is between the connection member and the vibration device (Suzuki, ¶0142, Fig. 9. Vibration substrate 31 between exciting member and display device.).
As to claim 60, Suzuki in view of Behles discloses the vibration plate is at the rear surface of the display panel (Suzuki, Fig. 44. Exciting member at rear of display.); and 
the connection member is configured to provide the first space between the rear surface of the display panel and the vibration plate (Suzuki, ¶0142, Fig. 9. Vibration substrate 31 between exciting member and display device.).
As to claim 61, Suzuki in view of Behles discloses the rear cover comprises a side wall structure near a side surface of the display device (Behles, Fig. 1. Cover 101 has sidewall structure.); and 
a border gap is between the sidewall structure and the side surface of the display device (Behles, Fig. 8. Gasket 1305 fills gaps between sidewall of cover 101 and side of display 12.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sidewall, as taught by Behles. The motivation would have been to protect the system inside.
As to claim 62, Suzuki in view of Behles discloses wherein the vibration device is at a rear surface of the vibration plate (Suzuki, Fig. 44. Rear surface of vibration plate is not defined in the claims. Further obvious to try due to limited possibilities – either mount the vibration device to a front side or a rear side of the vibration plate.).

Claims 37-41 and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Behles, as applied to claims 36, 28, 52 and 47 above, and further in view of Shimoda et al. (US 2017/0105294 A1) hereinafter “Shimoda.”
As to claim 37, Suzuki in view of Behles does not expressly disclose an audio amplifier on the printed circuit board, the audio amplifier being configured to: 
amplify the sound signal input by the user connector to generate a sound driving signal; and 
output the generated sound driving signal to the sound output connector.
Suzuki in view of Behles as modified by Shimoda, discloses an audio amplifier on the printed circuit board (Shimoda, ¶0044. Amplification process), the audio amplifier being configured to: 
amplify the sound signal input by the user connector to generate a sound driving signal (Shimoda, ¶0044-0045. Amplification process on sound signal.); and 
output the generated sound driving signal to the sound output connector (Shimoda, ¶0044-0045. Amplified sound signal output.).
Suzuki, Behles and Shimoda are analogous art because they are from the same field of endeavor with respect to sound output displays.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an amplifier, as taught by Shimoda. The motivation would have been to amplify the sound signal.
As to claim 38, Suzuki in view of Behles as modified by Shimoda does not expressly disclose a main board connected to the printed circuit board, the main board comprising a sound processing circuit configured to: generate the sound signal; and output the generated sound signal to the user connector.
However, using multiple circuit boards for separate processes (e.g. motherboard, sound card, graphics card, etc.) is well known in the art and would have been obvious to one of ordinary skill in the art.
As to claim 39, it is rejected under claim 28 using the same rationale as claims 37-38 above.
As to claim 40, Suzuki in view of Behles as modified by Shimoda discloses a flexible circuit cable between the vibration device and the printed circuit board, wherein the vibration device is further configured to receive the sound driving signal from the audio amplifier by the flexible circuit cable, the printed circuit board, and the main board (Behles, ¶0057. Using a cable to connect a circuit boards and other devices is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.).
The motivation would have been to connect the electronics for use.
As to claim 41, Suzuki in view of Behles as modified by Shimoda discloses a flexible circuit cable between the vibration device and the printed circuit board (Behles, ¶0057. Using a cable to connect a circuit boards and other devices is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.), wherein the printed circuit board comprises: 
a user connector configured to receive the sound driving signal input from the audio amplifier, a sound output connector connected to the flexible circuit cable, and signal transfer lines between the user connector and the sound output connector (Behles, ¶0055 and ¶0058. Micro-USB port, USB socket, etc.).
The motivation would have been to connect the electronics for use.
	As to claim 53, Suzuki in view of Behles as modified by Shimoda discloses an audio amplifier on the printed circuit board (Shimoda, ¶0044. Amplification process), the audio amplifier being configured to: 
amplify the sound signal input by the user connector to generate a sound driving signal (Shimoda, ¶0044-0045. Amplification process on sound signal.); and
output the generated sound driving signal to the sound output connector (Shimoda, ¶0044-0045. Amplified sound signal output.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an amplifier, as taught by Shimoda. The motivation would have been to amplify the sound signal.
	As to claim 54, Suzuki in view of Behles as modified by Shimoda does not expressly disclose a main board connected to the printed circuit board, the main board comprising a sound processing circuit configured to: generate the sound signal; and output the generated sound signal to the user connector.
However, using multiple circuit boards for separate processes (e.g. motherboard, sound card, graphics card, etc.) is well known in the art and would have been obvious to one of ordinary skill in the art.
As to claim 55, it is rejected under claim 47 using the same rationale as claims 53-54 above.
As to claim 56, Suzuki in view of Behles as modified by Shimoda discloses a flexible circuit cable between the vibration device and the printed circuit board, wherein the vibration device is further configured to receive the sound driving signal from the audio amplifier by the flexible circuit cable, the printed circuit board, and the main board (Behles, ¶0057. Using a cable to connect a circuit boards and other devices is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.).
The motivation would have been to connect the electronics for use.
As to claim 57, Suzuki in view of Behles as modified by Shimoda discloses a flexible circuit cable between the vibration device and the printed circuit board (Behles, ¶0057. Using a cable to connect a circuit boards and other devices is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.), wherein the printed circuit board comprises: 
a user connector configured to receive the sound driving signal input from the audio amplifier, a sound output connector connected to the flexible circuit cable, and signal transfer lines between the user connector and the sound output connector (Behles, ¶0055 and ¶0058. Micro-USB port, USB socket, etc.).
The motivation would have been to connect the electronics for use.

Allowable Subject Matter
Claims 32-35 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654